Order of disposition, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered March 22, 1995, which adjudicated appellant a juvenile delinquent and placed him on probation for a period of 18 months, after a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third, fifth and seventh degrees, criminal facilitation in the fourth degree, criminal use of drug paraphernalia in the second degree and loitering in the first degree, unanimously affirmed, without costs.
The court properly imposed an 18-month term of probation rather than the 12-month term requested by his counsel, based upon appellant juvenile’s background, and the nature of his offense. The record does not demonstrate that the court imposed the longer term of probation solely because of respondent’s rude behavior and use of profanity towards court personnel while waiting for his case to be called. In any event, the court was certainly entitled to consider this inexcusable behavior as evidence of appellant’s need for supervision. Concur—Rosenberger, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.